DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I,  in the reply filed on 3/10/22 is acknowledged.
Claims 4-20, 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/22.
Regarding the modification to the election above, Applicant has amended the claims to remove the synthetic liquid and glass bubbles option, thus, the election is modified as above.  Regarding claims 22-26: Applicant was required to elect all elements of the fluid, and those components of claims 22-26 were not elected in their response.  Thus, they are currently withdrawn.   

Priority
As previously set forth: Claims 1, 3 have support in the provisional ‘991 document and they have a priority date of 7/26/19.  Claim 2 is not supported by the ‘991 document and thus has a priority date of 6/30/20.  The provisional ‘138 document does not support at least the % of glass bubbles and thus the claims cannot rely on this document for support.

Response to Arguments/Amendments
Applicant’s amendments are sufficient to overcome Frantz since there is no motivation to include a styrene-butadiene diblock copolymer therein.  Arguments drawn to Frantz are thusly moot.
Applicant argues Smith is a spacer fluid and his spacer fluid is aqueous.  Applicant argues that though there are citations to hydrocarbon based fluids, Smith prefers water.  Applicant argues this teaches away from Applicant’s objective of a fluid lighter than water.
The Examiner disagrees.  Although not the preferably embodiment, hydrocarbon based spacer fluids are embraced by Smith.  See the claims of Smith wherein claim 3 and claim 13 are drawn to just hydrocarbon based spacer fluids (separate from claims 2 and 14 drawn to water based fluids).  Arguments therein are thusly not persuasive.  Regarding the use of fluid lighter than water, though the use of the specific hydrocarbons of Applicant’s invention are not disclosed explicitly in Smith it is worth mentioning that Smith does desire the overall density of the fluid to be less than that of water, e.g. compositions having a density of lower than 5 lb/gal are shown in Fig 1.  Thus, although the hydrocarbon fluid or use of a base fluid lighter than water are not disclosed the end result of Smith also shows that the use of such would not teach away or otherwise render the spacer fluid therein inoperable for Smith’s intended purpose.  It is noted there is no criticality or unexpectedness shown from using a hydrocarbon that is lighter than water versus a hydrocarbon that is not lighter than water.
Applicant argues the instant invention desires the fluid to be water free, and such has been amended into the claim.  Applicant argues Smith’s hydrocarbon based carrier fluid is disclosed to have sufficient viscosity by itself to maintain the hollow spheres in suspension, which implies a different fluid than used by Applicant.  Applicant argues Fig 1 shows the base fluid to be closer to 9ppg than 8ppg.
The Examiner disagrees.  The water free limitation does not aid in overcoming Smith because Smith discloses that hydrocarbons may be used as the base fluid.  While Smith discloses that hydrocarbon based carrier fluids don’t need a viscosifier, the Van Slyke reference is a reference of known hydrocarbon based fluids that are simplified and have improved properties over other hydrocarbon based fluids in the art.  Though viscosifiers are used therein such is not against the teachings of Smith since Smith recognizes that sufficient viscosity must be achieved to suspend the particles and uses a viscosifier, if needed, to maintain the particles in suspension (Column 3 lines 31-33).  Thus, use of viscosifiers is not taught away from.  Though the generic hydrocarbon fluid of Smith is disclosed to not need viscosifiers, using the known fluid of Van Slyke would not be taught away or detrimental to Smith since viscosifiers are used with the other base fluids therein, and, one would be motivated to use such since it is a known base fluid in the art.  That Fig 1 shows a base fluid closer to 9ppg than 8ppg is moot since Fig 1 is merely being used as evidence of how low of a density is known to be used in the reference.  The Examiner has already acknowledged Smith prefers water based fluids and Fig 1 is an example of such a base fluid.  The Examiner is only using the Fig as evidence of what the final fluid density of Smith may be.  One would expect that any base fluid that would achieve this final density may be used therein.  Arguments herein are thusly not persuasive. 
Applicant argues the newly claimed three component fluid is not obvious under Smith and Van Slyke because Van Slyke adds weighting agents and teaches away from hollow spheres which would decrease the density.
The Examiner disagrees.  Van Slyke is not used as a primary reference, thus that Van Slyke prefers higher density is moot.  Smith desires low density and discloses the use of generic hydrocarbon based fluids.  Van Slyke is evidence of a known hydrocarbon based fluid.  Therein the viscosifying/fluid loss agents are required, whereas the weighting agents and other elements are only required for drilling fluid formulations.  The hydrocarbon and viscosifying/fluid loss agent base fluid of Van Slyke is a known seemingly universal base fluid (e.g. used for many different wellbore operations) thus even though its use as a spacer fluid is not explicitly disclosed there is no reason to suspect it would not function as such.  Further, viscosifying agents are known to be used in spacer fluids, as shown in Smith.  Thus, combination is found to be proper.  Though Smith is drawn to spacer fluids, whereas Applicant’s invention is drawn to “drilling fluids” it is noted that such is the future intended use of these composition claims.  The composition requirements are met, thus such must be capable of use as a drilling fluid.  As such Applicant’s arguments are not found persuasive and the rejection stands as set forth below.

Claim Rejections - 35 USC § 112
Rejection over Claims 1, 3 and their dependents, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4530402) and Van Slyke (US 6017854) as evidenced by Schlumberger Online Dictionary definition of organophilic clay.
Smith discloses low density spacer fluids (title).  The spacer fluids are used as part of completing a well to separate drilling fluid from cementing fluid (abstract).  The fluid comprises a nonagglomerating carrier fluid and hollow spheres (abstract).  Figure 1 shows various fluids and the density thereof, the lowest density being about 4.2 ppg, which converts to 0.5 g/cc (4.2ppg*454g/lb*1gal/3785ml).  The fluids are exemplified as water based fluids (table II) but the carrier fluid may be water, hydrocarbons, emulsions or mixtures thereof (Column 3 lines 21-25).  The hollow spheres are added in amounts ranging greater than 0 to about 15ppg (1ppg converts to 12 wt% using the conversion detailed above), Column 5 lines 61-65).  The hollow spheres may be hollow glass microspheres (Column 4 line 45).
Smith includes elements as above but does not disclose the specifics of the types of hydrocarbon liquids that may be used.  Van Slyke discloses simplified mud systems (title) comprising non-aqueous based fluids and viscosifying agents (abstract).  Van Slyke discloses the fluids to be used for pretty much any type of wellbore operation, e.g. drilling, completion, workover, ect (Column 1 lines 4-10).  Such would embrace the spacer fluids (used in completion operations) of Smith.  Alternatively, since the fluids are disclosed to be used for such a broad/large number of different fluids one expects the hydrocarbon fluid therein therein to be capable of use as a base fluid of a spacer fluid.  Van Slyke discloses that many non-aqueous based fluids have complexity and high costs (Column 1 lines 37-58) and the improved fluids taught by Van Slyke are simplified, accessible fluids that have reduced cost and complexity compared to other non-aqueous fluids in the art (Column 2 lines 12-33).  One of ordinary skill would recognize that Smith’s hydrocarbon fluids are a non-aqueous fluid.  Van Slyke discloses various synthetic hydrocarbon fluids in combination with a viscosifying agent/fluid loss agents may be used instead of the more complex oil based fluids previously used (Column 1 lines 36-51, Column 2 lines 45-49).  
The non-aqueous fluids of Van Slyke include synthetics such as paraffinic solvents, internal or linear alphaolefins, organic esters and the like (Column 5 lines 49-55).  These include the Saraline brand synthetics, which meet the instant claims.
The viscosifying/fluid loss agent may be a diblock copolymer (Column 7 line 17) of styrene-butadiene (Column 7 line 29, Column 8 line 11, Column 8 line 16).  While conventional viscosifiers are not needed in the base fluid it is disclosed in Column 12 lines 32-45 that the combination of the above viscosifying/fluid loss agent (styrene-butadiene copolymer) and organophilic clay appear to give synergistic results when used together thereby reducing fluid loss from the fluid when both are used.  Though this recitation is drawn to when the fluid of Van Slyke is used as a drilling fluid, one would recognize that this fluid loss improvement would benefit the composition no matter what it is used for.  E.G. decreasing fluid loss would be important for virtually any wellbore fluid composition (the exception being fluids that are used to seal off permeable portions of a formation, such as a sealing composition, where one wants the fluid to fill permeable portions of the well).  The organophilic clay (Column 3 line 39) may be used in amounts ranging 0.4-3 wt% (Column 12 lines 38) and the viscosifier/fluid loss agent (styrene-butadiene polymer) is used in an amount of 4 wt% (Column 6 lines 36-37).  Table III discloses examples of drilling fluid compositions, the first fluid has a density of 6.67 ppg which converts to 0.80 g/ml (6.67ppg*454g/lb*gall/3785ml).  Although there is no organophilic clay in that example, this is used as evidence that such a density is embraced by Van Slyke even though hollow particles are not used therein.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Smith the use of the above synthetic non-aqueous fluids with the styrene/butadiene viscosifier/fluid loss agent optionally in combination with conventional organophilic clay viscosifiers, in the amounts discussed above, as the hydrocarbon fluid therein, as taught by Van Slyke, since this is a recognized suitably known hydrocarbon/non-aqueous liquid for use for various subterranean formation fluids.  Further, such would reduce the cost and complexity of using typical hydrocarbon fluids.
1-5 ppg (the preferred range) of hollow spheres converts to 12-60 wt%. It is the Examiner’s position that the 12-60 wt% hollow sphere concentration would overlap/embrace the claimed vol%.  The organoclay above is implicitly an organically modified organoclay (see the Schlumberger dictionary definition of organophilic clay which was attached to the action dated 5/18/22), as required by claim 2.  When combining greater than 0 to 15 ppg hollow particles therein such would embrace the density of claims 3, 21.

Rejection over Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Frantz (US 2011/0303412) as evidenced by Petrofree MSDS is overcome by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/           Primary Examiner, Art Unit 1766